Citation Nr: 1208301	
Decision Date: 03/05/12    Archive Date: 03/16/12

DOCKET NO.  10-18 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Manila, the Republic of the Philippines


THE ISSUE

Entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund.


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Republic of the Philippines.  The decedent is alleged to have had service as a recognized guerrilla in the Philippines during World War II.  He died in May 1977.  The appellant is his daughter. 

The appellant requested a hearing before the Board in conjunction with her appeal.  However, she later contacted the Board and asked that her hearing request be withdrawn and for her appeal be forwarded to the Board.  Accordingly, appellate adjudication may proceed.
 

FINDINGS OF FACT

1.  The decedent's death certificate reflects that he died in May 1977, more than 31 years prior to the enactment of the legislation providing for the Filipino Veterans Equity Compensation Fund.

2.  In November 2009, the National Personnel Records Center (NPRC) certified that the decedent had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas in the service of the Armed Forces of the United States. 


CONCLUSION OF LAW

The criteria for obtaining a one-time payment from the Filipino Veterans Equity Compensation Fund have not been met.  38 U.S.C.A. § 501(a) (West 2002 & West Supp. 2011); American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 2009); 38 C.F.R. § 3.203 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000, codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  However, the United States Court of Appeals for Veterans Claims has held that when the law as mandated by statute, and not the evidence, is dispositive of the claim, the above provisions are not applicable.  See Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Manning v. Principi, 16 Vet. App. 534, 542 (2002); Mason v. Principi, 16 Vet. App. 129 (2002). 

In Capellan v. Peake, 539 F.3d 1373, 1381-82 (Fed. Cir. 2008), the United States Court of Appeals for the Federal Circuit held that, pursuant to both 38 C.F.R. § 3.203(c) and VA's statutory duty to assist as set forth in 38 U.S.C.A. § 5103A, new evidence submitted by a claimant in support of a request for verification of service from the service department must be submitted to the service department for review.  After the initial denial was made in this case, the appellant submitted service documents reflecting her assertion of the decedent's service in the recognized guerrillas of the Philippine Commonwealth Army.  However, review of these submissions reflects that the documents are identical to those submitted with her original claim for benefits which had already been considered by the NPRC in making their November 2009 determination that the decedent did not have service as a member of the Philippine Commonwealth Army, to include the recognized guerrillas, in the service of the United States Armed Forces.  The appellant was notified of the NPRC's findings in the April 2010 Statement of the Case.  The appellant has submitted no additional documentary evidence; thus, there is no duty under Capellan to obtain an additional certification of service.  Id. 

Additionally, VA's General Counsel held in a precedential opinion that there is no duty to notify a claimant where the claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit and no duty to assist a claimant where there is no reasonable possibility that such aid could substantiate the claim.  VAOPGCPREC 5-2004.  As there is no legal entitlement to the benefits claimed, there is no reasonable possibility that further notice or assistance would aid in substantiating this claim.  Thus, any deficiencies of notice or assistance are rendered moot.  See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (holding that compliance with the provisions regarding notice and assistance is not required if no reasonable possibility exists that any notice or assistance would aid the appellant in substantiating the claim). 

Under the American Recovery and Reinvestment Act, a one-time benefit is provided for certain Philippine veterans to be paid from the Filipino Veterans Equity Compensation Fund.  American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 2009).  For eligible persons who accept a payment from the Filipino Veterans Equity Compensation Fund, such payment shall constitute a complete release of any claim against the United States by reason of such service.  

However, the one-time benefit was intended for Philippine veterans with qualifying service who were living at the time the legislation was enacted.  American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5.  The record reflects that the decedent passed away in May 1977, more than 31 years prior to the legislation being enacted.  Therefore, no eligibility exists for the benefit, as the decedent was no longer living at the time the legislation was enacted in February 2009.  The legislation also does not provide for payments to surviving children; the RO notified the appellant of this in a June 2009 letter.  

Even if the legislation provided that the benefit could be paid to a surviving child of a deceased person who would have been eligible had he or she not died, the record does not reflect that the decedent had qualifying service for the one-time benefit.  The appellant contends that the decedent had honorable service in the recognized guerrillas of the Philippine Army from November 1942 to February 1946.  However, the decedent's pertinent information, including name, date of birth, place of birth, cited dates of service, and branch of service was submitted to the NPRC, who certified in November 2009 that the decedent had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  

The record does not contain a Department of Defense Form 214, Armed Forces of the United States Report of Transfer of Discharge, or an original Certificate of Discharge in accordance with 38 C.F.R. § 3.203(a)(1), of the decedent.  The decedent's Philippine Army service certification document submitted by the appellant does not satisfy the requirements of 38 C.F.R. § 3.203 as acceptable proof of service, as it is not an official document of the appropriate United States service department, but rather a document from the Philippine government.  As such, that document may not be accepted as verification of service.

The pertinent legislation does not allow for payment of the one-time benefit from the from the Filipino Veterans Equity Compensation Fund to surviving children of eligible persons, and even then, the record does not reflect that the decedent had qualifying service such that he would be eligible for the benefit.  On that basis, the basic eligibility criteria for establishing entitlement to the one-time payment from the Filipino Veterans Equity Compensation Fund have not been met.  The appellant's argument in her May 2009 statement in favor of her claim has been considered, but the Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).


ORDER

Entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


